Exhibit 10.16

LOGO [g43317g02d56.jpg]

Date: February 14, 2007

 

Expatriate Agreement:    James S. Phalen Expatriate Host Location:    London

The following items constitute the “Expatriate Compensation and Personnel
Package” which will be in effect during your expatriate assignment in London
beginning February 19, 2007. The duration of this assignment will be two years.
The Company reserves the right, however, to terminate this or any assignment,
earlier than the expected date of its conclusion for any reason. At the
conclusion of this assignment period, the Company will repatriate you to your
home country unless you and the Company mutually agree to localize you to the
host location or relocate you to another location.

The Policy is not meant to encompass every situation which may arise, but it is
developed to help keep you “whole” to the extent possible during your
assignment. Services relating to expatriates are provided by international
personnel consultants and certified public accountants. The fees for such
services are paid for by the Company.

 

1.    Salary    13.    Temporary Living 2.    Balance Sheet    14.   
Transportation to Assignment 3.    Goods and Services Differential    15.   
Moving/Storage 4.    Pre-Assignment Trip    16.    Home Country Residence 5.   
Host Country Residence    17.    Serious Illness, Death 6.    Benefits    18.   
Working Visa/Permit 7.    Relocation Allowance    19.    Taxes 8.    Assistance
for Spouse    20.    Termination 9.    Vacation    21.    Early Termination of
Assignment 10.    Home Leave       11.    Cultural Training       12.   
Automobiles      

 

1)

Salary – Your base salary will not be affected by your expatriate assignment and
your salary review will be identical with the Home Country 1 procedures. Your
salary will be known as “Home Country Base”, and your net pay will be credited
to you according to home country procedures.

 

2) Balance Sheet – A balance sheet (see attached) will be provided to you at
least semi-annually or more often if necessary, depending on the fluctuations in
the cost of living indexes and exchange rates.

The balance sheet will include the hypothetical tax calculation (as computed by
the Company’s tax consultant) and the goods and services differential, home
housing norm and utility allowance as computed by Organization Resources
Counselors, Inc. (ORC), the Company’s external international compensation
consultant.

 

 

1

All references to Home Country denote the United States.

 

1



--------------------------------------------------------------------------------

LOGO [g43317g02d56.jpg]

 

The Company will change the balance sheet coincident with a change in base
salary, family size at the host location or revised ORC Compensation Table on
the first pay period of the month following any change.

 

3) Goods and Services Differential – The Company will pay a goods and services
differential to you each pay period. This amount is intended to compensate for
the difference in cost-of- living between the home and host locations and for
foreign exchange fluctuation on goods and services expenditures. The goods and
services differential is not taxable to you. It is calculated by the Company’s
professional consultants and is based on four factors:

 

  •  

Size of your family stationed at London

 

  •  

Your spendable income

 

  •  

Price difference of certain goods between the US and London

 

  •  

Exchange rate

ORC pricing agents conduct surveys at least twice a year to determine the costs
of goods and services in each location. In those areas experiencing highly
inflationary economies, surveys may be conducted as frequently as four times a
year.

 

4) Pre-Assignment Trip – The purpose of this trip will be to evaluate living
quarters, establish business and personal contacts and to experience the
business and cultural environment. You will be reimbursed for round-trip airfare
based on the Corporate Travel Policy; however, the business area may mandate
otherwise due to budget constraints. Reasonable expenses incurred for lodging,
meals and local transportation during this trip will be reimbursed for up to
twenty two (22) calendar days. In addition, reasonable costs for ground
transportation to and from the airport will be reimbursed.

In most cases, the pre-assignment trip should be arranged to coincide with
normal business activity. This trip should be coordinated through Global
Mobility & Equity and the host Manager of Global Human Resources, who will
coordinate the services of a destination agent to assist you in locating housing
and settling into the new area.

 

5) Host Country Residence – The Company will directly pay the monthly rent on
your behalf, for the duration of the expatriate assignment subject to the
housing cost parameters established by our consultants. The housing
accommodations will be consistent with the Company’s image and the size of your
family, subject to the approval of local management and the host Manager of
Global Human Resources.

If utilities aren’t included in your rent/lease costs, the Company will provide
you with a utilities allowance which is intended to cover basic utility costs
such as heat, water and electricity. It is not intended to cover items such as
yard maintenance, telephone and cable. You are responsible for these costs. The
utility allowance will be calculated based on whether you are living in an
apartment or house and the number of bedrooms the property contains. The utility
allowance will appear as a line item on your balance sheet.

A home country housing norm, as determined by ORC, will be withheld from your
salary each pay period. The home housing norm is representative of the amount an
employee, with a given salary and family size, typically spends for housing in
the home country (mortgage, rent, utilities, repairs, insurance, property taxes,
etc.).

 

2



--------------------------------------------------------------------------------

LOGO [g43317g02d56.jpg]

 

6) Benefits – You will continue to receive State Street Bank employee benefits
as if you were a resident in your home country; subject to Company policies and
conditions of the various plans. You will be required to switch to the Company’s
international medical carrier because of the geographical constraints of the
domestic medical plans.

 

7) Relocation Allowance – The Company will pay you a relocation allowance equal
to one month’s base salary (capped at a salary base of $100,000) tax-free at the
beginning of your assignment and upon repatriation at the normal conclusion of
the assignment. This payment will be paid through the home payroll system and
will be classified as “misc.”. The payment will be made within the first month
of relocation in either direction. The relocation allowance is paid to
compensate for relocation inconveniences and covers all expenditures not
specifically covered elsewhere in this document (i.e. necessary alterations and
conversions of household items, new license, etc.).

 

8) Assistance for Spouse – The Company will provide financial assistance for
actual expenses incurred of up to the equivalent of $2,500 (grossed up for
taxes) annually for a maximum of three years in seeking job placement counseling
or furthering of education. This assistance is provided to facilitate your
spouse’s adjustment to the assignment location.

 

9) Vacation – You will receive your normal vacation entitlement. The legal
holiday schedule will conform to the area of assignment.

 

10) Home Leave – You and your spouse will be reimbursed for two round-trip
tickets from London to Boston once each assignment year. Cash may not be
received in lieu of transportation, and this benefit may not be carried from one
calendar year into any other. Please refer to the Company’s Corporate Travel
Policy and local management for the class of travel. The Corporate Travel Policy
can be overruled by the home/host country management based on budget
constraints.

Your child attending college will be entitled to one round-trip, economy class
ticket to visit you at the host location once each assignment year.

In order to be eligible for the home leave benefit, you must have completed six
(6) complete months at the assignment location. Subsequent benefits will be
earned provided that at least eight (8) months have elapsed between the time of
the previous use of this benefit, and three (3) months remain prior to the
expected conclusion of the expatriate assignment.

 

11) Cultural Training – A cultural orientation will be provided to you and your
spouse to promote an understanding and appreciation of the business practices,
culture and values of the host country and to facilitate your transition.

 

12) Automobile(s)

 

  a) Home Location – The Company will reimburse you for the loss on sale or
lease cancellation of up to two (2) automobiles/motorcycles. It is expected that
you will make every effort to sell your vehicle(s) at the highest possible
market value.

Reimbursement will be calculated based on the difference between the retail
value (as determined by a reputable, published source) of the automobile(s) and
the actual selling price. In no case will reimbursement exceed 20% of the
automobile’s retail value. To seek reimbursement, you are required to provide
Global Mobility & Equity a completed expense form along with a copy of the bill
of sale, proof of ownership and published retail value.

 

3



--------------------------------------------------------------------------------

LOGO [g43317g02d56.jpg]

 

The Company will not provide assistance with storing your vehicle or shipping
your vehicle to the host location.

 

  b) Host Location – Corporate standards are determined by the Corporate
Controller and Division Head of Global Human Resources for each location based
upon the local company practice at the host location. Based upon these
standards, it has been determined that you are eligible for an automobile.

You have the option to either purchase/lease a vehicle or to claim expenses for
a rental car periodically. If you purchase or lease a vehicle, the local finance
department will credit your London bank account a monthly car allowance in the
amount of £800 upon receipt of the copy of the lease agreement or proof of
purchase. A home country car norm (deduction) in the amount of $278.53 bi-weekly
would then be implemented on your balance sheet effective the day you receive
the car allowance.

In the event you decide not to lease/purchase a vehicle, the Company will
reimburse reasonable car rental expenses via an expense reimbursement form. If
you chose this option, the Company will not implement the car norm

 

13) Temporary Living – If necessary, the Company will arrange on your behalf
temporary accommodations for the maximum period of thirty (30) days providing
that this has been pre-approved. Thirty (30) days is inclusive of time prior to
departure and arrival at the assignment location. In the event that you are
approved for temporary living, your goods and services differential may not be
implemented. However, all other compensation elements of the balance sheet will
be implemented.

If needed, you will also be entitled to reimbursement of an additional thirty
(30) days of temporary living expense upon repatriation. Cash cannot be received
in lieu of temporary housing.

 

14) Transportation to Assignment Location – The Company will transport you and
your spouse to London via air travel at the beginning of your assignment and to
Boston, or next assignment location, at the conclusion of this assignment.
Please refer to the Company’s Corporate Travel Policy and local management for
the class of travel. The Corporate Travel Policy may be overruled by the
home/host country management based on budget constraints.

 

15) Moving/Storage – In those instances where necessary household effects are to
be shipped to the foreign location, the Company will pay for all transportation
charges for reasonable and necessary items. This includes packing and crating
costs, reasonable storage charges at origin and destination, all applicable
duties and insurance charges. Household effects will be transported by surface
freight unless the air cost is the same or less than surface freight.

Additionally employees under the expatriate program are entitled to store a
reasonable amount of household/personal effects in the home country. Storage
arrangements are to be coordinated with the moving company.

You are responsible for insuring your personal belongings at the host location.
The relocation company will be able to give you guidance on the level of
insurance as well as referrals.

 

4



--------------------------------------------------------------------------------

LOGO [g43317g02d56.jpg]

 

16) Home Country Residence – The Company will reimburse the real estate
commission (not to exceed 5% of the actual sale price) and reasonable legal fees
relating to the sale of your Boston condo. To seek reimbursement, please submit
a completed expense form along with a copy of the HUD statement and the legal
invoice(s) to the attention of Maura McKenna.

This reimbursement will be not be grossed-up for tax purposes. The Company
undertakes no responsibility whatsoever for the personal financial consequences
(tax or otherwise) of the above transaction. You are encouraged to avail
yourself of the services of the Company’s appointed tax consultants so that you
fully understand your personal obligations and risks under the home country
and/or host location tax laws.

The Company will provide property management services through the Company’s
approved vendor for your residence in Duxbury, if needed.

 

17)

Serious Illness, Death – In case of serious illness or death in your immediate
family2, the Company will provide round trip air transportation between London
and Boston for the appropriate individual, when authorized by local management,
host Global Human Resources Manager and Global Mobility & Equity.

 

18) Working Visas – The Company will arrange for you to obtain/maintain any
necessary visas or other work residency authorizations for the assignment
location and will pay all government fees associated with them. If necessary,
legal counsel will be engaged by the Company at its own expense to assist in
this process. You are expected to provide complete cooperation in securing the
initial visa(s) and in any subsequent renewal thereof.

 

19) Taxes – You will be covered by the Company’s “Tax Equalization Policy for
International Assignments” (included under a separate cover) for the duration of
the assignment. Tax equalization ensures that you will pay a level of income tax
similar to what you would have paid had you remained in your home country. You
will be contacted by the Global Mobility & Equity Tax Compliance Group, who will
provide you with an orientation on the tax policy and program requirements, as
well as information on a required tax orientation meeting with the Company’s tax
consultant prior to departure.

 

20) Termination of Employment – If you are involuntary terminated by the
Company, with or without cause, during the period of the expatriate assignment,
you will be returned to the home country via air transportation. The Company
will also reimburse you for the return shipment of your personal belongings and
furnishings. No other costs will be reimbursed.

If you voluntarily terminate your employment, you will not be entitled to
receive return transportation or return shipment of your personal belongings and
furnishings.

Termination by mutual agreement between you and the Company at any time during
the period of the expatriate assignment will be treated as if the assignment had
normally concluded. You will be eligible for return transportation and return
shipment of your personal belongings and furnishings.

 

21) Early Termination of Assignment – In the event you terminate your assignment
early, and remain employed by the Company, the Company may, at it’s discretion,
require you to reimburse the Company for assignment related allowances and
benefits provided to you, such as:

 

  •  

Relocation Allowance

 

 

2

Immediate family is defined as spouse, parent, grandparent, child, brother or
sister.

 

5



--------------------------------------------------------------------------------

LOGO [g43317g02d56.jpg]

 

  •  

Pre-Assignment Trip

 

  •  

Household Moving/Storage Expenses

 

  •  

Temporary Living

 

  •  

Transportation to/from Assignment Location

 

  •  

Lease Cancellation Fees (housing, auto, etc)

 

  •  

Spousal Assistance

The Manager, Global Mobility & Equity, in conjunction with line management will
evaluate the circumstances surrounding the early repatriation in determining the
appropriate reimbursement to the Company.

The policies and procedures summarized in the Expatriate Program have been
adopted voluntarily by State Street and are not intended to give rise to
contractual rights or obligations or otherwise restrict the at-will nature of
the employment relationship.

Agreement - Please initial each page and sign below, signifying your
understanding of, and agreement with, the terms of this “Agreement”. Please
return the original to Nancy Gibson and keep a copy with you at your host
location.

 

/s/ James S. Phalen

   

March 02 2007

James S. Phalen     Month/Day/Year Executive Vice President     IS Mgmt &
Support    

 

cc: Dowling, J.

     McCarthy, T.

     Reilly, P.

     Scannell, M.

     Stuczynzki, T.

     Waller, P.

 

6



--------------------------------------------------------------------------------

LOGO [g43317g02d56.jpg]

 

I, Joseph L. Hooley, Executive Vice President, have read and agree with the
terms of James S. Phalen’s Expatriate Agreement dated February 14, 2007 from
Boston to London. I hereby authorize the expenditure of the cost associated with
the terms and conditions described in the Expatriate Agreement.

 

/s/ Joseph L. Hooley

   

MAY 1st 2008

Joseph L. Hooley     Month/Day/Year Executive Vice President     Investor
Services    

 

7



--------------------------------------------------------------------------------

LOGO [g43317g02d56.jpg]

 

I, Cecilia Paschall, have read and agree with the terms of James S. Phalen’s
Expatriate Agreement, dated February 14, 2007 from Boston to London.

 

/s/ Cecilia Paschall

   

4/30/07

Cecilia Paschall     Month/Day/Year Vice President     Global Mobility & Equity
   

 

8



--------------------------------------------------------------------------------

LOGO [g43317g02d56.jpg]

 

I, Michael Scannell, have read and agree with the terms of James S. Phalen’s
Expatriate Agreement dated February 14, 2007 from Boston to London.

 

/s/ Michael Scannell

   

5-1-08

Michael Scannell     Month/Day/Year Senior Vice President     Global Human
Resources    

 

9



--------------------------------------------------------------------------------

LOGO [g43317g42p56.jpg]

 

To:      James Phalen       From:      Cecilia Paschall    Extension:   
8-664-5513 Subject:      London Assignment Extension    Date:    April 27, 2009

This memo is to confirm that your assignment in London has been extended for an
additional year until February 18, 2010. The Company reserves the right,
however, to terminate this or any assignment earlier than the expected date of
its conclusion for any reason.

At the conclusion of this assignment, the Company will repatriate you to your
home country unless you and the Company mutually agree on your localization in
the host country or your transfer to a new expatriate assignment at a State
Street location in another host country.

All other terms and conditions of your assignment remain unchanged with the
exception of the following:

 

  •  

You and your spouse will be reimbursed for one round-trip ticket each from
London to Boston twice per assignment year.

 

  •  

You will be reimbursed for your spouse’s travel expenses to accompany you on one
business trip to Asia per assignment year.

 

  •  

As you have not leased or purchased a car at your host location, you will be
reimbursed for transportation expenses (i.e., car rentals, taxis) up to £610 per
month.

Please sign below, signifying your understanding of, and agreement with, the
terms of this extension. Please return a copy to Larry DiGiacomo in Boston,
LCC1E, and keep a copy for your records.

If you have any questions, please contact me.

Agreed:

 

/s/ James S. Phalen

   

4/30/09

James S. Phalen     Month/Day/Year

 

cc: Stuczynzki, T.

   Waller, P.

   Maribeth Nash

   Tax Compliance Group

 

1



--------------------------------------------------------------------------------

LOGO [g43317g10r04.jpg]

I, Alison Quirk, have read and agree with the terms of James Phalen’s London
assignment extension letter dated April 27, 2009

 

/s/ Alison Quirk

     5/11/09 Alison Quirk      Month/Day/Year Executive Vice President     
Global Human Resources     



--------------------------------------------------------------------------------

LOGO [g43317g10r04.jpg]

I, Joseph L. Hooley, President & Chief Operating Officer, have read and agree
with the terms of James Phalen’s London assignment extension letter dated
April 27, 2009. I hereby authorize the expenditure of the cost associated with
the terms and conditions described in the assignment extension letter.

 

/s/ Joseph L. Hooley

     May/11/2009 Joseph L. Hooley      Month/Day/Year President & Chief
Operating Officer     



--------------------------------------------------------------------------------

LOGO [g43317g10r04.jpg]

 

I, Cecilia Paschall, have read and agree with the terms of James Phalen’s London
assignment extension letter dated April 27, 2009.

 

/s/ Cecilia Paschall

     6/29/09 Cecilia Paschall      Month/Day/Year Vice President      Global
Mobility     

 

4